                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONYA VANCE,

        Plaintiff,
                                                     Case No. 18-cv-470-wmc
   v.

ANDREW M. SAUL,
Commissioner of Social Security,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security and against plaintiff

Donya Vance affirming the Commissioner’s decision and dismissing this case.




        s/ K. Frederickson, Deputy Clerk                 November 8, 2019
        Peter Oppeneer, Clerk of Court                        Date
